DETAILED ACTION
	This office action is in response to the application and claims filed on February 24, 2021.  Claims 1-8 are pending, with claims 1 and 8 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 24, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (eleven (11) pages) were received on February 24, 2021.  These drawings are acknowledged.

Claim Objections
Claim 8 is objected to because of the following informalities: claim 8 is an independent claim, but uses language such as “third end face”, “fourth end face”, and standing alone.  There is no “first/second end face” or “first through-hole” recited in this claim.  Although Applicant may be their own lexicographer, the choice of such features may be confusing later in prosecution.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6-222236 A (Sumitomo).
JP 6-222236 A (Sumitomo) teaches (ABS; Figs. 4A, 4B, 7; paragraphs [0005], [0022], [0023]; Claims) teaches an optical connector ferrule (Fig. 7), comprising: a first ferrule 21 (left side of Fig. 7) being tubular (shaped as a tube or hollow cylinder) and having a first end face, a second end face opposite to the first end face, and a first right of Fig. 7) including a ferrule body being tubular (also shaped as a tube or hollow cylinder) and a linear portion (metal conductor 24), the ferrule body having a third end face, a fourth end face opposite to the third end face, and a second through-hole (negative space) extending from the third end face to the fourth end face, the linear portion extending from the third end face along the second through-hole, wherein the second end face and the third end face abut each other (abutting or connecting as in Fig. 7), and the through-portion and the linear portion are connected to each other (conductive layer 11 and metal conductor 24 are connecting when ferrules are in abutment), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.
Regarding independent claim 8, all features are found above because claim 8 is broader than claim 1.  

Regarding dependent claim 2, the through portion includes includes a conductive / signal wire and the linear portion includes a conductive path electrically connectable thereto (11 to 24 in JP ‘236).
Regarding dependent claims 6-7, see Fig. 7 and paragraphs [0022] – [0023] of JP ‘236 in which a sleeve encloses the two connected ferrules (split sleeve 28) in the abutment region, while two optical fibers are optically coupled together.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vukeljic et al. US 2011/0224554 A1.
Vukeljic et al. US 2011/0224554 A1 teaches (ABS; Figs. 1-5; corresponding text, in particular paragraphs [0005], [0015] – [0025]; Claims) a connecting ferrule, comprising: a ferrule body 26 being tubular (shape being tubular or cylindrically hollow), the ferrule body having a third end face (at 58), a fourth end face (at 64) opposite to the third end face, and a second through-hole extending from the third end face to the fourth end face (see Fig. 2); and a linear portion 66 (optional feature in Vukeljic) extending from the third end face along the second through-hole, which clearly, fully meets Applicant’s claimed structural limitations of independent claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vukeljic et al. US 2011/0224554 A1, and further in view of Canales et al. NPL “Multifunctional fibers for simultaneous optical, electrical and chemical interrogation of neural circuits in vivo.” 
Regarding claims 1-7, the Examiner fully incorporates, and agrees with, the logic and rationale from Section (3) in the INTL Search Report and Written Opinion (see IDS filed February 24, 2021).  Independent claim 1 is made obvious over Vukeljic ‘554 and full incorporation of the Written Opinion Section (3) is applied herein.  Claim 1 is found obvious over Vukeljic ‘554 and further in view of Canales NPL.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). 
Dependent claims 2-7 are also found obvious using the base combination for claim 1, but further using the same logic and rationale from Section (3).  Section (3) is herein incorporated in its entirety.  There is no express dependent feature of any claims 2-7 that serves to patentably distinguish over Vukeljic ‘554 / Canales NPL.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C and N:

-Reference A to Labrie ‘136 is pertinent to an image relaying cannula with a detachable self-aligning connector.
-Reference B to Koreeda ‘508 is pertinent to an optoelectronic connector using opposing ferrules that can be made with materials such as zirconia.
-Reference C to Daikuhara ‘155 is pertinent to an optoelectronic composite connector that uses features of both optical fibers and electrical contacts (Fig. 4).
-Reference N to Ohara JP ‘050 is pertinent to connecting ferrules for optical fibers that use alignment features (Figs. 1, 6, and 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 17, 2022